Third District Court of Appeal
                               State of Florida

                          Opinion filed January 6, 2016.
         Not final until disposition of timely filed motion for rehearing.
                               ________________

                               No. 3D13-2786
                          Consolidated: 3D13-2803
                        Lower Tribunal No. 09-13518A
                            ________________


                           Linaker Charlemagne,
                           Appellant/Cross-Appellee,

                                        vs.

                            The State of Florida,
                           Appellee/Cross-Appellant.



      Appeals from the Circuit Court for Miami-Dade County, Nushin Sayfie,
Judge.

     Carlos J. Martinez, Public Defender, and Susan S. Lerner, Assistant Public
Defender, for appellant.

      Pamela Jo Bondi, Attorney General, and Jeffrey R. Geldens, Assistant
Attorney General, for appellee.


Before SHEPHERD, LAGOA and EMAS, JJ.

      SHEPHERD, J.
         Linaker Charlemagne appeals his conviction and sentence of one count of

first-degree murder with a firearm causing death, and a second of attempted first-

degree murder with a firearm causing great bodily harm. Pursuant to section

775.087(2)(a)3 of the Florida Statutes, the court sentenced him to concurrent terms

of imprisonment for life, with a minimum mandatory sentence of twenty-five

years on each count, the minimum-mandatory portions also to run concurrently.

The State cross-appeals on the basis that section 775.087(2)(d) requires that the

minimum mandatory portions of the two sentences must be imposed consecutively.

         We find no merit in the points raised by the appellant on his appeal and

affirm the conviction without discussion. At the same time, we find the trial court

had a mandatory obligation under section 775.087(2)(d) of the Florida Statutes

(2014), to impose the minimum mandatory sentences consecutively in this case.

Morgan v. State, 137 So. 3d 1075 (Fla. 3d DCA 2014) (stating that section

775.087(2) requires “any mandatory minimum term required by section

775.087(2)―whether the defendant fires a gun or only carries or displays it―shall

be imposed consecutively to any other term imposed for any other felony”);1 see

also Williams v. State, 125 So. 3d 879 (Fla. 4th DCA 2013) (en banc); Walton v.

State, 106 So. 2d 522 (Fla. 1st DCA 2013), rev. granted, 145 So. 3d 830 (Fla.

2014). Accordingly, we reverse and remand the sentences in this case with the

direction they be corrected to recite that the minimum mandatory sentences will

1   The trial judge did not have this opinion at the time he sentenced the defendant.
                                            2
run consecutively.     Given the mandatory non-discretionary nature of the

resentencing proceeding, the defendant need not be present for this purpose.

      Affirmed in part, and reversed in part, with directions.




                                         3